
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.35


CHASE CORPORATION
ANNUAL INCENTIVE PLAN

        The Company, in addition to salary and benefits provides further cash
compensation to key employees based on achieving preset annual goals.

        The plan is maintained and paid at the sole discretion of the Board of
Directors and may be modified or suspended at any time by the board.

        Upon approval by the Board of Directors, the Corporate H.R. Manager will
administer the plan.

        An annual bonus pool is created as a percentage of actual operating
income achieved during the fiscal year. The amount is determined by the success
in reaching the year's targeted results. The schedule follows:

Percentage of Target Achieved


--------------------------------------------------------------------------------

  Bonus Pool as a
Percentage of Actual
Operating Income

--------------------------------------------------------------------------------

  120%   17 % 110   16   100   15   90   14   80   13   70   12   60   11   50  
10  

        As consideration for achieving qualitative results by the Company, the
Board of Directors, at its sole discretion, may increase or decrease dollars in
the pool.

        It is the intent of the Board of Directors to exclude the effect of
unusual events and expenses from the calculation. The Compensation and
Management Development Committee is given the authority by the Board to use its
discretion in determining relevant exclusions.

        Targets, awards, opportunities and associated performance award
methodology and eligibility requirements will be established by the Compensation
and Management Development Committee for the Chairman, CEO, President, COO and
CFO and approved by the Board of Directors. For senior management, the CEO will
make recommendations to be approved by the Compensation and

1

--------------------------------------------------------------------------------




Management Development Committee. For all other employees the President and CEO
will be the approval authority. See schedule below for President and senior
management award opportunities:

Annual Target 2006/2007
Award Opportunity   Earnings Before Tax ("EBT") target as approved by the Board
of Directors. Payment threshold is 50% of target as scheduled below for
respective positions.
President & CEO
 
50% of base salary for 100% achievement of target. At 50% of target award is
8.33% of base salary; at 75% of target award is 25% of base salary. For results
in excess of target, award increases to 100% of base salary at approximately
155% of target.
Chief Operating Officer
 
40% of base salary for 100% achievement of target. At 50% of target award is
6.67% of base salary; at 75% of target award is 20% of base salary. For results
in excess of target, award increases to 100% of base salary at approximately
163% of target.
Chief Financial Officer
 
30% of base salary for 100% achievement of target. At 50% of target award is 5%
of base salary; at 75% of target award is 15% of base salary. For results in
excess of target, award increases to 100% of base salary at 175% of target.
Chief Marketing Officer
 
30% of base salary for 100% achievement of target. At 50% of target award is 5%
of base salary; at 75% of target award is 15% of base salary. For results in
excess of target, award increases to 100% of base salary at 175% of target.

        Payment is made in cash no later than 75 days from the close of the
fiscal year.

        To be eligible an employee must be on the active payroll when the bonus
is paid and for at least 6 months prior to the end of the fiscal year.

        In addition to the financial targets the Compensation and Management
Development Committee may choose to establish qualitative measurement criteria.
Together with the financial measures these are referred to as critical success
factors (CSF). When utilized, the CEO's CSF and appropriate weighting is
approved by the board. The CEO will approve all others.

        Other management and non-union bonus participants will have
opportunities established by senior management and awards paid from the bonus
pool.

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.35

